In re Veal, Alvin; — Defendant(s); applying for writ of certiorari and/or review, prohibition, mandamus and supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “A”, No. 272-486.
*1384Granted in part; denied m part. The trial court’s judgment of December 6, 1988, denying petitioner relief in case number 272-486, is amended to allow for review of future applications for post-conviction relief filed by this petitioner. Applications for post-conviction relief must be considered individually. While the law provides for dismissal upon the pleadings, La. C.Cr.P. art. 928, summary disposition, La. C.Cr.P. art. 929, disposition based upon an evidentiary hearing, La.C.Cr.P. art. 930, and dismissal based on repetitiveness, La. C.Cr.P. art. 930.4, it does not allow for prospective denial of applications not yet filed. In all other respects, the petitioner’s application for post-conviction relief is denied.